Judgment reversed upon the law, "with costs, complaint dismissed, and judgment unanimously directed in favor of defendant requiring specific performance of the contract between the parties, with costs of this appeal. We do not think the record upon an examination of the title disclosed facts sufficient to put the purchaser upon inquiry as to the validity of the deed from the Allen Realty Corporation. Findings of fact and conclusions of law contrary to this decision are reversed, and new findings will be made in accordance herewith. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur. Settle findings and order on notice.